 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW M. YELOVICH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00008-GEB
11
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                           v.                           [PROPOSED] FINDINGS AND ORDER
13
     DEREK BLUFORD,                                     DATE: June 21, 2019
14                                                      TIME: 9:00 a.m.
                                 Defendant.             COURT: Hon. Garland E. Burrell, Jr.
15

16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on June 21, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 September 13, 2019, and to exclude time between June 21, 2019, and September 13, 2019, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26 includes is several thousand pages, which includes reports of interview, bank records, and other

27 evidence obtained in the investigation. All of this discovery has been either produced directly to counsel

28 and/or made available for inspection and copying.

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                  b)     Counsel for defendant desires additional time to review discovery, discuss the

 2 evidence with Mr. Bluford, including as it relates to the current plea offer provided by the government

 3 and other matters, and to conduct fact investigation, and legal research that affects both preparation for

 4 trial as well as potential resolution. Further, counsel is in the process of obtaining information for

 5 consideration by the United States which may affect resolution and preparations for trial.

 6                  c)     Counsel for defendant believes that failure to grant the above-requested

 7 continuance would deny him the reasonable time necessary for effective preparation, taking into account

 8 the exercise of due diligence.

 9                  d)     The United States does not object to the continuance.

10                  e)     Based on the above-stated findings, the ends of justice served by continuing the

11 case as requested outweigh the interest of the public and the defendant in a trial within the original date

12 prescribed by the Speedy Trial Act.

13                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14 et seq., within which trial must commence, the time period of June 21, 2019 to September 13, 2019,

15 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

16 results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

17 finding that the ends of justice served by taking such action outweigh the best interest of the public and

18 the defendant in a speedy trial.

19          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

20 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

21 must commence.

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        IT IS SO STIPULATED.

 2
     Dated: June 17, 2019                           MCGREGOR W. SCOTT
 3                                                  United States Attorney
 4                                                  /s/ Matthew M. Yelovich
                                                    MATTHEW M. YELOVICH
 5                                                  Assistant United States Attorney
 6
                                                    HEATHER WILLIAMS
 7                                                  Federal Public Defender
 8   Dated: June 17, 2019                           /s/ Jerome Price
                                                    JEROME PRICE
 9
                                                    Assistant Federal Defender
10                                                  Counsel for Defendant
                                                    DEREK BLUFORD
11

12

13
                                        FINDINGS AND ORDER
14
          IT IS SO FOUND AND ORDERED.
15
          Dated: June 19, 2019
16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
